Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/838,535, which was filed 04/02/20. Claims 1-26 are pending in the application and have been considered.

Specification
The abstract of the disclosure is objected to because it is over 150 words. Correction is required.  See MPEP § 608.01(b).

Claim Objections
In claim 17 lines 2-3, should “the method comprising” be “the system comprising”?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claims 1-3, 5, 13-19, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Beamon et al. (9,613,317) in view of Carrier et al. (2020/0042643).

Consider claim 1, Beamon discloses a method for dynamically displaying a user interface of an evaluation system configured to evaluate predicted answers generated by a machine learning system (displaying candidate answers to a user question generated by machine learning, Col 24 lines 6-15, Col 30 lines 27-34, GUI 700, Fig. 7A), the method comprising: receiving textual data (source document information 780, Fig. 7E, Col 27 lines 8-9) and a first predicted answer (“Russia”, Fig 7A) to a question (a user may input, via a user interface, an input question, e.g. “Who are Putin’s closest advisors”, Col 16 lines 1-3) associated with a text object (evidence passage 750, Fig 7A), the text object including a structured data field of the textual data (e.g. for Source A the box containing “These men mentored and shaped Putin…” considered a “structured data field”, as it belongs to Source A from which the evidence passage was generated, Fig 7A, Fig 7E, Col 27 lines 1-9), the first predicted answer including a first confidence level (e.g. “Russia” has 3 bars of confidence shown in GUI element, Fig 7A, Col 28 lines 14-16), the first confidence level being determined by a machine learning system based at least in part on one or more first models of the machine learning system and the textual data (weighted scores are processed in accordance with a statistical model generated through training the QA system that identifies a manner to generate a confidence score for an answer, Col 18 lines 29-33, using a statistical machine learning model, Col 30 lines 28-29); in response to determining the first confidence level being larger than or equal to a first predetermined confidence threshold, storing the first predicted answer and a reference in a storage for retrieval and display, the reference indicating a location of the text object in the textual data (“Russia” having a confidence level of three bars, the evidence passage 

Carrier discloses changing a first predetermined confidence threshold (adjusting the confidence threshold, [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beamon by changing the first predetermined confidence threshold thereby improving ability to answer questions and reducing unsatisfactory user experiences, as suggested by Carrier ([0002]).

Consider claim 17, Beamon discloses a system for dynamically displaying a user interface of an evaluation system configured to evaluate predicted answers generated by a machine learning system (displaying candidate answers to a user question generated by machine learning, Col 24 lines 6-15, Col 30 lines 27-34, GUI 700, Fig. 7A), the system comprising: one or more processors; and a memory storing instructions, the instructions, when executed by the one or more processors (processors and memory comprising instructions executed by the processors, Col 2 lines 63-67), causing the system to perform: receiving textual data (source document information 780, Fig. 7E, Col 27 lines 8-9) and a first predicted answer (“Russia”, Fig 7A) to a question (a user may input, via a user interface, an input question, e.g. “Who are Putin’s closest advisors”, Col 16 lines 1-3) associated with a text object (evidence passage 750, Fig 7A), the text object including a structured data field of the textual data (e.g. for Source A the box containing “These men mentored and shaped Putin…” considered a “structured data field”, as it belongs to Source A from which the evidence passage was generated, Fig 7A, Fig 7E, Col 27 lines 1-9), the first predicted answer including a first confidence level (e.g. “Russia” has 3 bars of confidence shown in GUI element, Fig 7A, Col 28 lines 14-16), the first confidence level being determined by a machine learning system based at least in part on one or more first models of the machine learning system and the textual data (weighted scores are processed in accordance with a statistical model generated through 
Beamon does not specifically mention changing the first predetermined confidence threshold.
Carrier discloses changing a first predetermined confidence threshold (adjusting the confidence threshold, [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beamon by changing the first predetermined confidence threshold for reasons similar to those for claim 1.


Consider claim 26, Beamon discloses a non-transitory computer readable storage medium storing one or more programs (memory such as ROM, Col 6 lines 30-45), the one or more programs comprising instructions, when executed by one or more processors, causing a system for dynamically displaying a user interface of an evaluation system configured to evaluate predicted answers generated by a machine learning system (displaying candidate answers to a user question generated by machine learning, Col 24 lines 6-15, Col 30 lines 27-34, GUI 700, Fig. 7A) to perform: receiving textual data (source document information 780, Fig. 7E, Col 27 lines 8-9) and a first predicted answer (“Russia”, Fig 7A) to a question (a user may input, via a user interface, an input question, e.g. “Who are Putin’s closest advisors”, Col 16 lines 1-3) associated with a text object (evidence passage 750, Fig 7A), the text object including a structured data field of the textual data (e.g. for Source A the box containing “These men mentored and shaped Putin…” considered a “structured data field”, as it belongs to Source A from which 
Beamon does not specifically mention changing the first predetermined confidence threshold.
Carrier discloses changing a first predetermined confidence threshold (adjusting the confidence threshold, [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beamon by changing the first predetermined confidence threshold for reasons similar to those for claim 1.


Consider claim 2, Beamon discloses the first predetermined confidence threshold is larger than the second predetermined confidence threshold (the first and second predetermined confidence thresholds being considered the highest and next highest of the multiple “predetermined thresholds”, Col 18 lines 37-47). 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beamon by storing the changed first predetermined confidence threshold in the storage for retrieval and display for reasons similar to those for claim 1.

Consider claim 5, Beamon discloses: generating the first predicted answer to the question based at least in part on the one or more first models of the machine learning system (generating a candidate answer to the question using Watson QA system, Col 6 lines 4-18); and determining the first confidence level based at least in part on the one or more first models of the machine learning system (the predetermined thresholds are considered a part of the “models of the machine learning system”, Col 18 lines 38-44, Col 12 lines 15-25), the first confidence level being associated with the first predicted answer (the candidate answers are compared to, and thereby “associated with” the threshold, Col 18 lines 38-44). 
Consider claim 13, Beamon discloses the contextual guidance includes a region of interest in the textual data, a page number, a section number, a text highlight, or an auto-navigation function to the text object (the evidence passage is certainly a “region of interest in the textual data”, Fig 7A element 750, Col 25 lines 16-23). 



Consider claim 15, Beamon discloses: receiving a second predicted answer to the question, the second predicted answer including a second confidence level, the second confidence level being determined by the machine learning system based at least in part on the one or more second models and the textual data (e.g. “Garry Kasparov”, Fig 7A element 729, Col 25-26 lines 63-13). 

Consider claim 16, Beamon discloses: in response to determining the first confidence level being smaller than the second predetermined confidence threshold, identifying an accuracy degradation event associated with the first predicted answer being generated by a machine learning system (e.g. “No Evidence Found”, Fig 7D, Col 26 lines 49-67). 
Consider claim 18, Beamon discloses the first predetermined confidence threshold is larger than the second predetermined confidence threshold (the first and second predetermined confidence thresholds being considered the highest and next highest of the multiple “predetermined thresholds”, Col 18 lines 37-47). 
Consider claim 19, Beamon does not, but Carrier discloses: storing the changed first predetermined confidence threshold in the storage for retrieval and display (adjusted confidence 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beamon by storing the changed first predetermined confidence threshold in the storage for retrieval and display for reasons similar to those for claim 1.

Consider claim 21, Beamon discloses: generating the first predicted answer to the question based at least in part on the one or more first models of the machine learning system (generating a candidate answer to the question using Watson QA system, Col 6 lines 4-18); and determining the first confidence level based at least in part on the one or more first models of the machine learning system (the predetermined thresholds are considered a part of the “models of the machine learning system”, Col 18 lines 38-44, Col 12 lines 15-25), the first confidence level being associated with the first predicted answer (the candidate answers are compared to, and thereby “associated with” the threshold, Col 18 lines 38-44).
Allowable Subject Matter
Claims 4, 6-12, 20, and 22-25 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base and any intervening claims.

The following is the examiner’s statement of reasons for indicating subject matter allowable over the prior art of record:



Consider claims 6 and 22, the prior art does not fairly teach or suggest: “…in response to determining the first confidence level being larger than or equal to a first predetermined confidence threshold: determining whether the text object is associated with a control group of the evaluation system; and in response to determining that the text object is associated with the control group, displaying, at the user interface, the question and the text object to a first user for inputting a true answer.”

Consider claim 12, the prior art does not fairly teach or suggest: “… determining whether the text object is associated with a control group of the evaluation system; and in response to determining that the text object is associated with the control group, displaying, at the user interface, the question and the text object to a first user for inputting a true answer.”

Dependent claims 7-11 and 23-25 are dependent on and therefore contain the allowable subject matter of intervening claims 6 and 22 respectively. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0180237 A1 Ahuja discloses managing data for a QA system using confidence 
US 9519686 B2 Bufe discloses confidence ranking of ansers based on temporal semantics
 US 2016/0026378 A1 Isenee discloses answer confidence output in a QA system
US 2016/0196491 A1 Chandrasekaran discloses recommending content to ingest as corpora based on interaction history in QA systems
US 2019/0303394 A1 Byron discloses readability awareness in natural language processing systems, such as a QA system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                              03/03/22